

116 S334 RS: Clean Water for Rural Communities Act
U.S. Senate
2019-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 253116th CONGRESS1st SessionS. 334[Report No. 116–133]IN THE SENATE OF THE UNITED STATESFebruary 5, 2019Mr. Daines (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesOctober 22, 2019Reported by Ms. Murkowski, without amendmentA BILLTo authorize the construction of the Musselshell-Judith Rural Water System and study of the
			 Dry-Redwater Regional Water Authority System in the States of Montana and
			 North Dakota, and for other purposes.
	
 1.Short titleThis Act may be cited as the Clean Water for Rural Communities Act. 2.PurposeThe purpose of this Act is to ensure a safe and adequate municipal, rural, and industrial water supply for the citizens of—
 (1)Dawson, Garfield, McCone, Prairie, Richland, Judith Basin, Wheatland, Golden Valley, Fergus, Yellowstone, and Musselshell Counties in the State of Montana; and
 (2)McKenzie County, North Dakota. 3.DefinitionsIn this Act:
 (1)AuthorityThe term Authority means— (A)the Central Montana Regional Water Authority, a publicly owned nonprofit water authority formed in accordance with Mont. Code Ann. Sec. 75–6–302 (2007); and
 (B)any nonprofit successor entity to the Authority described in subparagraph (A). (2)Musselshell-Judith Rural Water SystemThe term Musselshell-Judith Rural Water System means the Musselshell-Judith Rural Water System authorized under section 4(a), with a project service area that includes—
 (A)Judith Basin, Wheatland, Golden Valley, and Musselshell Counties in the State; (B)the portion of Yellowstone County in the State within 2 miles of State Highway 3 and within 4 miles of the county line between Golden Valley and Yellowstone Counties in the State, inclusive of the Town of Broadview, Montana; and
 (C)the portion of Fergus County in the State within 2 miles of U.S. Highway 87 and within 4 miles of the county line between Fergus and Judith Basin Counties in the State, inclusive of the Town of Moore, Montana.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. (4)StateThe term State means the State of Montana.
			4.Musselshell-Judith Rural Water System
 (a)AuthorizationThe Secretary may carry out the planning, design, and construction of the Musselshell-Judith Rural Water System in a manner that is substantially in accordance with the feasibility report entitled Musselshell-Judith Rural Water System Feasibility Report (including any and all revisions of the report).
 (b)Cooperative agreementThe Secretary shall enter into a cooperative agreement with the Authority to provide Federal assistance for the planning, design, and construction of the Musselshell-Judith Rural Water System.
			(c)Cost-Sharing requirement
				(1)Federal share
 (A)In generalThe Federal share of the costs relating to the planning, design, and construction of the Musselshell-Judith Rural Water System shall not exceed 65 percent of the total cost of the Musselshell-Judith Rural Water System.
 (B)LimitationAmounts made available under subparagraph (A) shall not be returnable or reimbursable under the reclamation laws.
					(2)Use of Federal funds
 (A)General usesSubject to subparagraph (B), the Musselshell-Judith Rural Water System may use Federal funds made available to carry out this section for—
 (i)facilities relating to— (I)water pumping;
 (II)water treatment; (III)water storage;
 (IV)water supply wells; (V)distribution pipelines; and
 (VI)control systems; (ii)transmission pipelines;
 (iii)pumping stations; (iv)appurtenant buildings, maintenance equipment, and access roads;
 (v)any interconnection facility that connects a pipeline of the Musselshell-Judith Rural Water System to a pipeline of a public water system;
 (vi)electrical power transmission and distribution facilities required for the operation and maintenance of the Musselshell-Judith Rural Water System;
 (vii)any other facility or service required for the development of a rural water distribution system, as determined by the Secretary; and
 (viii)any property or property right required for the construction or operation of a facility described in this subsection.
 (B)LimitationFederal funds made available to carry out this section shall not be used for the operation, maintenance, or replacement of the Musselshell-Judith Rural Water System.
 (C)TitleTitle to the Musselshell-Judith Rural Water System shall be held by the Authority. 5.Dry-Redwater feasibility study (a)DefinitionsIn this section:
 (1)Dry-Redwater Regional Water AuthorityThe term Dry-Redwater Regional Water Authority means— (A)the Dry-Redwater Regional Water Authority, a publicly owned nonprofit water authority formed in accordance with Mont. Code Ann. § 75–6–302 (2007); and
 (B)any nonprofit successor entity to the Authority described in subparagraph (A). (2)Dry-Redwater Regional Water Authority SystemThe term Dry-Redwater Regional Water Authority System means the project entitled the Dry-Redwater Regional Water Authority System, with a project service area that includes—
 (A)Garfield and McCone Counties in the State;
 (B)the area west of the Yellowstone River in Dawson and Richland Counties in the State;
 (C)T. 15 N. (including the area north of the Township) in Prairie County in the State; and
 (D)the portion of McKenzie County, North Dakota, that includes all land that is located west of the Yellowstone River in the State of North Dakota.
 (3)Reclamation feasibility standardsThe term reclamation feasibility standards means the eligibility criteria and feasibility study requirements described in section 106 of the Reclamation Rural Water Supply Act of 2006 (43 U.S.C. 2405) (as in effect on September 29, 2016).
 (4)Submitted feasibility studyThe term submitted feasibility study means the feasibility study entitled Dry-Redwater Regional Water System Feasibility Study (including revisions of the study), which received funding from the Bureau of Reclamation on September 1, 2010.
				(b)Study
 (1)In generalThe Secretary, in consultation with the Dry-Redwater Regional Water Authority, may undertake a study, including a review of the submitted feasibility study, to determine the feasibility of constructing the Dry-Redwater Regional Water System.
 (2)RequirementThe study under paragraph (1) shall comply with the reclamation feasibility standards.
 (c)Cooperative agreementIf the Secretary determines that the study under subsection (b) does not comply with the reclamation feasibility standards, the Secretary may enter into a cooperative agreement with the Dry-Redwater Regional Water Authority to complete additional work to ensure that the study complies with the reclamation feasibility standards.
 (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $5,000,000 to carry out this section. (e)TerminationThe authority provided by this section shall expire on the date that is 5 years after the date of enactment of this Act.
 6.Water rightsNothing in this Act— (1)preempts or affects any State water law; or
 (2)affects any authority of a State, as in effect on the date of enactment of this Act, to manage water resources within that State.
			7.Authorization of appropriations
 (a)AuthorizationThere is authorized to be appropriated to carry out the planning, design, and construction of the Musselshell-Judith Rural Water System, substantially in accordance with the cost estimate set forth in the feasibility report described in section 4(a), $56,650,000.
 (b)Cost IndexingThe amount authorized to be appropriated under subsection (a) may be increased or decreased in accordance with ordinary fluctuations in development costs incurred after November 1, 2014, as indicated by any available engineering cost indices applicable to construction activities that are similar to the construction of the Musselshell-Judith Rural Water System.October 22, 2019Reported without amendment